


Exhibit 10.7

 

WADDELL & REED FINANCIAL, INC.
1998 STOCK INCENTIVE PLAN
As Amended and Restated

 

Waddell & Reed Financial, Inc., previously established the Waddell & Reed
Financial, Inc. 1998 Stock Incentive Plan, as Amended and Restated, as amended
effective December 12, 2002 and as further amended effective on each of
January 16, 2003 (which January 16, 2003 amendment was submitted to and approved
by the Company’s stockholders at the Company’s 2003 Annual Meeting of
Stockholders), January 1, 2004, October 14, 2004, October 15, 2005, April 11,
2007 (which April 11, 2007 amendment was submitted to and approved by the
Company’s stockholders at the Company’s 2007 Annual Meeting of Stockholders),
September 12, 2008 (as amended and restated, the “Original Plan”) and
February 16, 2012.  Pursuant to the powers reserved in Section 11 of the
Original Plan, the Original Plan is amended effective January 1, 2012 as follows
(the Original Plan as amended and restated hereby, the “Plan”).

 

SECTION 1.                         Purposes of the Plan; Definitions.

 

The purposes of the Plan are to enable the Company, its Subsidiaries and
Affiliates to attract and retain employees, directors and consultants who
contribute to the Company’s success by their ability, ingenuity and industry,
and to enable such employees, directors and consultants to participate in the
long-term success and growth of the Company through an equity interest in the
Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

“Affiliate” means (a) any corporation (other than a Subsidiary), partnership,
joint venture or any other entity in which the Company owns, directly or
indirectly, at least a 10% beneficial ownership interest, and (b) the Company’s
parent company, if any.

 

“Annual SORP Exercise Date” has the meaning assigned to such term in
Section 5(m).

 

“Award Agreement” means a written agreement by and between the Company and an
awardee evidencing an award of Stock Options, Director Stock Options, Stock
Appreciation Rights, Restricted Stock, Director Restricted Stock or Deferred
Stock, as applicable, under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day on which the New York Stock Exchange or other
national securities exchange or over-the-counter market on which the Shares are
then traded is open for business.

 

“Cause” means a participant’s willful misconduct or dishonesty, either of which
is directly and materially harmful to the business or reputation of the Company
or any Subsidiary or Affiliate; provided, however, that in the case where there
is an employment or consulting agreement between a participant and the Company
or any Subsidiary or Affiliate at the time of

 

--------------------------------------------------------------------------------


 

grant which defines “cause” (or words of like import), it shall have the meaning
ascribed to such term (or words of like import) under such agreement.

 

“Change of Control” has the meaning assigned to such term in Section 11(b).

 

“Change of Control Price” has the meaning assigned to such term in
Section 11(d).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

“Committee” means the Compensation Committee of the Board.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” means Waddell & Reed Financial, Inc., a Delaware corporation, and its
successors.

 

“Covered Employee” means (a) the chief executive officer of the Company, and
(b) a person designated by the Committee, at the time of grant of Performance
Awards, whom the Committee believes is likely to be a “covered employee” (within
the meaning of Section 162(m)(3) of the Code) with respect to the fiscal year
during which the Performance Award is granted or in the foreseeable future.

 

“Deferral Period” means the period of time during which the receipt of Shares
underlying a Deferred Stock award is deferred.

 

“Deferred Stock” means an award of the right to receive Shares at the end of a
specified Deferral Period granted pursuant to Section 9.

 

“Director Restricted Stock” means any Shares of Restricted Stock granted
pursuant to Section 6 to an Outside Director.

 

“Director Stock Option” means any option to purchase Shares granted pursuant to
Section 6 to an Outside Director.

 

“Disability” means total and permanent disability as determined under the
Company’s long-term disability program, whether or not the participant is
covered under such program.  If no such program is in effect, the Disability of
a director shall be determined in good faith by the Board (excluding such
director).

 

“Early Retirement” means retirement from active employment with the Company, any
Subsidiary, or any Affiliate pursuant to the early retirement provisions of the
applicable tax-qualified Company pension plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

 

2

--------------------------------------------------------------------------------


 

“Fair Market Value” means, unless otherwise determined in good faith by the
Committee or required by applicable law, as of any given date, the closing sale
price of a Share on such date on the New York Stock Exchange or other principal
national securities exchange or over-the-counter market on which the Shares are
then traded or, if there is no sale on that day, then on the last previous
Business Day on which a sale was reported.

 

“Immediate Family” means the children, grandchildren or spouse of any optionee.

 

“Normal Retirement” means retirement from active employment with the Company,
any Subsidiary, or any Affiliate pursuant to the normal retirement provisions
specified in the applicable tax-qualified Company pension plan.

 

“Outside Director” means any director of the Company who is not an officer or
employee of the Company, any Subsidiary or any Affiliate.

 

“Performance Award” means any Stock Option, Stock Appreciation Right, or
Restricted Stock or Deferred Stock award to a Covered Employee that the
Committee intends to be “performance-based compensation” under
Section 162(m)(4)(C) of the Code.

 

“Plan” means the Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as
Amended and Restated, as set forth herein and as may be amended, modified or
supplemented from time to time.

 

“Repricing” has the meaning assigned to such term in Section 10.

 

“Restricted Stock” means Shares that are subject to certain restrictions and/or
a risk of forfeiture granted pursuant to Section 8.

 

“SAR/Option Performance Award” means any Performance Award that is a Stock
Option or Stock Appreciation Right.

 

“Shares” means the Company’s Class A common stock, par value $.01.

 

“SORP” has the meaning assigned to such term in Section 5(m).

 

“SORP Option” has the meaning assigned to such term in Section 5(m).

 

“Stock Appreciation Right” means a right to surrender to the Company all or a
portion of a Stock Option in exchange for an amount in cash or Shares as
determined in the manner prescribed in Section 7(b)(ii), granted pursuant to
Section 7.

 

“Stock Option” means an option to purchase Shares granted pursuant to Section 5
that is not intended to be, nor designated as, an “incentive stock option”
within the meaning of Section 422 of the Code.

 

“Stock Performance Award” means any Performance Award other than a SAR/Option
Performance Award.

 

3

--------------------------------------------------------------------------------


 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 

SECTION 2.                         Administration.

 

The Plan shall be administered by the Committee which shall at all times comply
with any applicable requirements of Rule 16b-3 of the Exchange Act. All members
of the Committee shall also be “outside directors” within the meaning of
Section 162(m) of the Code.  If at any time no Committee shall be in office,
then the functions of the Committee specified in the Plan shall be exercised by
the Board.

 

The Board shall have the power and authority to determine all terms, conditions
and provisions of Director Stock Option and Director Restricted Stock awards
pursuant to Section 6.

 

The Committee shall have the power and authority to grant to eligible persons,
pursuant to the terms of the Plan: (i) Stock Options; (ii) Stock Appreciation
Rights; (iii) Restricted Stock and/or (iv) Deferred Stock.  In particular, the
Committee shall have the authority:

 

(a)           to select the consultants, officers and other key employees of the
Company, its Subsidiaries, and its Affiliates to whom Stock Options, Stock
Appreciation Rights, Restricted Stock or Deferred Stock, or a combination of the
foregoing, from time to time will be granted hereunder;

 

(b)           to determine whether and to what extent Stock Options, Stock
Appreciation Rights, Restricted Stock or Deferred Stock, or a combination of the
foregoing, are to be granted hereunder;

 

(c)           to determine the number of Shares to be covered by each such award
granted hereunder; and

 

(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder, including, but not limited
to, any restriction on any award and/or the Shares relating thereto based on
performance and/or such other factors as the Committee may determine, in its
sole discretion, and any vesting acceleration features based on performance
and/or such other factors as the Committee may determine, in its sole
discretion.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan, any award issued thereunder, and any Award Agreements relating thereto;
and to otherwise supervise the administration of the Plan.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
participants.

 

4

--------------------------------------------------------------------------------


 

Each award granted under the Plan shall be evidenced by, and subject to terms
of, an Award Agreement, in such form as the Committee shall from time to time
approve, which shall be executed by an authorized officer of the Company and the
awardee.  Director Stock Options and Director Restricted Stock under the Plan
shall be evidenced by an Award Agreement, in such form as the Committee shall
from time to time approve, in conformity with the terms and conditions the Board
has specified with respect to such awards and the terms of Section 6 and the
Plan.  The Award Agreement shall contain provisions regarding (i) the number of
Shares subject to the award, (ii) the exercise price per Share, if any, of the
award and the means of payment therefor, (iii) the term of the award, and
(iv) such other terms and conditions not inconsistent with the Plan as may be
determined from time to time by the Committee.  A prospective awardee shall not
have any rights with respect to any such award, unless and until such awardee
has executed an Award Agreement evidencing the award, has delivered a fully
executed copy thereof to the Company, and has otherwise complied with the then
applicable terms and conditions.

 

SECTION 3.                         Shares Subject to Plan.

 

Subject to adjustment as provided in this Section 3, the total number of Shares
reserved and available for issuance in connection with awards under the Plan
shall not exceed 30,000,000 Shares.

 

If any Shares subject to any award granted pursuant to the Plan are forfeited or
such award otherwise terminates, such Shares shall again be available for
distribution in connection with future awards under the Plan.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Shares, an
equitable substitution or adjustment shall be made in (i) the aggregate number
of Shares reserved for issuance under the Plan, (ii) the number and exercise
price of Shares subject to outstanding Stock Options granted under the Plan,
(iii) the number of Shares subject to Restricted Stock or Deferred Stock awards
granted under the Plan, (iv) the aggregate number of Shares available for
issuance to any participant pursuant to Section 4A(a), and (v) the number and
exercise price, if any, of Shares subject to Director Stock Option and Director
Restricted Stock awards to be granted each year pursuant to Section 6, as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of Shares subject to any award shall always be a whole number.
Such adjusted number and exercise price of Shares shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.

 

SECTION 4.                         Eligibility.

 

(a)           Consultants and Employees.  Consultants, officers and other key
employees of the Company, its Subsidiaries or its Affiliates who are responsible
for or contribute to the management, growth and/or profitability of the business
of the Company, its Subsidiaries, or its Affiliates are eligible to be granted
Stock Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock. 
Except as provided in Section 6, Plan participants shall be selected from time
to time by the Committee, in its

 

5

--------------------------------------------------------------------------------


 

sole discretion, from among those eligible, and the Committee shall determine,
in its sole discretion and subject to Section 4A(a), the number of Shares
covered by each award.

 

(b)                                 Outside Directors.  Each Outside Director is
eligible to receive Director Stock Option and/or Director Restricted Stock
awards pursuant to Section 6.

 

SECTION 4A.                     Performance Awards and Award Limit.

 

(a)                                 Award Limitations.  The Committee may grant
awards to a Covered Employee that are either Performance Awards or not
Performance Awards.  In any calendar year during any part of which the Plan is
in effect, a participant (whether or not a Covered Employee) may not be granted
awards under the Plan (Performance Awards or otherwise) that have, in the
aggregate, more than 3,750,000 “points,” with each Stock Appreciation Right and
Stock Option having one “point” for each Share granted with respect thereto, and
each Restricted Stock and Deferred Stock award having three “points” with
respect to each Share granted with respect thereto.  For illustrative purposes,
a grant of a Stock Option for 10 Shares has 10 “points,” and a grant of 10
Shares of Restricted Stock has 30 “points.”  If an award is canceled, such award
continues to be counted against the maximum number of Shares for which awards
may be granted to the participant under the Plan, as set forth in this
Section 4A(a).

 

(b)                                 Performance Goals for Performance Awards. 
Each Performance Award shall be structured so as to qualify as
“performance-based compensation” under Section 162(m)(4)(C) of the Code, as
described below.

 

(i)            SAR/Option Performance Awards.  The exercise price (in the case
of a Stock Option) or the base price (in the case of a Stock Appreciation Right)
of a SAR/Option Performance Award shall not be less than 100% of the Fair Market
Value of the Shares on the date of grant of such SAR/Option Performance Award.

 

(ii)           Stock Performance Awards.  The grant, vesting and/or settlement
of a Stock Performance Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 4A(b)(ii).

 

(A)          Performance Goals Generally.  The performance goals for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each such criteria, as specified
by the Committee consistent with this Section 4A(b)(ii).  Performance goals
shall be objective and shall otherwise meet the requirements of
Section 162(m) of the Code, including the requirement that the level or levels
of performance targeted by the Committee result in the achievement of such
performance goals being “substantially uncertain.”  The Committee may condition
the grant, vesting, exercise and/or settlement of any Performance Award upon
achievement of any one or more performance goals.  Performance goals may differ
for Performance Awards granted to any one awardee or to different awardees.

 

6

--------------------------------------------------------------------------------


 

(B)          Business Criteria.  One or more of the following business criteria
(including or excluding extraordinary and/or non-recurring items to be
determined by the Committee in advance) for the Company, on a consolidated
basis, and/or for specified Subsidiaries or business or geographical units of
the Company (except with respect to the total stockholder return and earnings
per share criteria), shall be used by the Committee in establishing performance
goals for Performance Awards:  (1) earnings per share; (2) increase in revenues;
(3) increase in cash flow; (4) increase in cash flow return; (5) return on net
assets; (6) return on assets; (7) return on investment; (8) return on capital;
(9) return on equity; (10) economic value added; (11) operating margin;
(12) contribution margin; (13) net income; (14) pre-tax earnings; (15) pre-tax
earnings before interest, depreciation and amortization; (16) pre-tax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (17) operating income; (18) total stockholder
return; (19) debt reduction; and (20) any of the above goals determined on an
absolute or relative basis, or as adjusted in any manner which may be determined
in the discretion of the Committee, or as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of competitor
companies, including the group selected by the Company for purposes of the stock
performance graph contained in the proxy statement for the Company’s most recent
annual meeting of stockholders.

 

(C)          Performance Period; Timing for Establishing Performance Goals. 
Achievement of performance goals shall be measured over a performance period of
up to ten years, as specified by the Committee.  Performance goals shall be
established not later than 90 days (or, for performance periods of less than 1
year, the passage of 25% of the performance period) after the beginning of any
performance period applicable to such Performance Award, or at such other date
as may be required or permitted for “performance-based compensation” under
Section 162(m) of the Code.

 

(D)          Settlement of Performance Awards; Other Terms.  After the end of
each performance period, the Committee shall determine the amount, if any, of
such Performance Award payable to a Covered Employee.  Settlement of such
Performance Awards shall be in cash, Shares, or other awards or property, as
determined in the sole discretion of the Committee.  The Committee may, in its
discretion, reduce the amount of any Performance Award to be settled upon
achievement of the associated performance goal or goals, but may not exercise
discretion to increase any such amount payable to a Covered Employee with
respect to such Performance Award.

 

7

--------------------------------------------------------------------------------


 

(c)           General.  The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of a Performance
Award that is not mandatory under the Plan; provided, however, that
notwithstanding any other provision of the Plan, the Committee shall not have
any discretion to accelerate, waive or modify any term or condition of an award
that is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code if such discretion would cause such Performance Award
not to so qualify.

 

(d)           Written Determinations.  The Committee may not delegate any
responsibility relating to Performance Awards.  All determinations by the
Committee as to the establishment of performance goals, the amount of any
potential individual Performance Award, and the achievement of performance goals
relating to Stock Performance Awards shall be made in writing in the case of any
award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.  The determination as to whether any performance
goal, with respect to any Performance Award, has been satisfied shall be made
prior to the payment of any compensation relating to a Performance Award.

 

(e)           Performance Awards under Section 162(m) of the Code.  It is the
intent of the Company that Performance Awards granted to persons who are or
likely will become “covered employees” within the meaning of Section 162(m) of
the Code shall constitute “performance-based compensation” within such
Section of the Code.  Accordingly, the terms of this Section 4A, including the
definitions of “Covered Employee” and other terms used herein, shall be
interpreted in a manner consistent with Section 162(m) of the Code.  If any
provision of the Plan as in effect on the date of adoption thereof or as of the
date of any Award Agreements relating to Performance Awards intended to comply
with Section 162(m) of the Code does not comply or is inconsistent with the
requirements of such Section of the Code, then such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.

 

(f)            Conflicts Among Plan Provisions.  To the extent this Section 4A
conflicts with any other provision of the Plan, this Section 4A shall control.

 

SECTION 5.        Stock Options for Consultants and Employees.

 

Stock Options may be granted either alone or in addition to other awards granted
under the Plan. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve, and the provisions thereof need not
be the same with respect to each optionee.

 

The Committee shall have the authority to grant any consultant, officer or key
employee Stock Options (with or without Stock Appreciation Rights).  Stock
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

8

--------------------------------------------------------------------------------

 

(a)           Exercise Price.  The exercise price per Share of any Stock Option
shall be determined by the Committee at the time of grant but shall not be less
than 100% of the Fair Market Value of the Shares on the date of grant, and shall
be indicated in the Award Agreement.

 

(b)           Option Term.  The term of each Stock Option shall be fixed by the
Committee.

 

(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that except as provided in Sections 5(f),5(g),
5(h) or 11, no Stock Option shall be exercisable prior to six months from the
date of grant.  Notwithstanding the limitations set forth in the preceding
sentence, the Committee may accelerate the exercisability of any Stock Option,
at any time in whole or in part, based on performance and/or such other factors
as the Committee may determine in its sole discretion.

 

(d)           Exercise of Stock Options.  A Stock Option, or portion thereof,
may be exercised in whole or in part only with respect to whole Shares.  Stock
Options may be exercised in whole or in part at any time during the exercise
period by giving written notice of exercise to the Company specifying the number
of Shares to be purchased, accompanied by payment in full of the exercise price,
in cash, by check or such other instrument as may be acceptable to the Committee
(including instruments providing for “cashless exercise”).  To the extent
provided by the Committee, payment in full or in part may also be made in the
form of unrestricted Shares already owned by the optionee (based on the Fair
Market Value of the Shares on the date the Stock Option is exercised).  An
optionee shall have rights to dividends and other stockholder rights with
respect to Shares subject to a Stock Option only after the optionee has given
written notice of exercise and has paid in full for such Shares.

 

(e)           Transferability of Options.  A Stock Option Award Agreement may
permit an optionee to transfer such Stock Option to members of his or her
Immediate Family, to one or more trusts for the benefit of such Immediate Family
members, or to one or more partnerships where such Immediate Family members are
the only partners if (i) the Award Agreement setting forth such Stock Option
expressly provides for the transfer thereof with the express written consent of
the Committee, and (ii) the optionee does not receive any consideration in any
form whatsoever for such transfer.  Any Stock Option so transferred shall
continue to be subject to the same terms and conditions in the hands of the
transferee as were applicable to such Stock Option immediately prior to the
transfer thereof.  Any Stock Option (A) not granted pursuant to an Award
Agreement expressly allowing the transfer of such Stock Option, or (B) that the
Award Agreement for which has not been amended expressly to permit its transfer
shall not be transferable by the optionee other than by will or by the laws of
descent and distribution.

 

(f)            Termination by Death.  Unless otherwise determined by the
Committee, if an optionee’s employment with the Company, any Subsidiary, or any
Affiliate terminates by reason of death, any Stock Option held by such optionee
shall become immediately exercisable, and thereupon (or if an optionee dies
following termination of employment

 

9

--------------------------------------------------------------------------------


 

by reason of Disability or Early or Normal Retirement), such Stock Option may
thereafter be exercised by the legal representative of the estate or by the
legatee of the optionee under the will of the optionee during the period ending
on the first anniversary of the optionee’s death.

 

(g)           Termination by Reason of Disability.  Unless otherwise determined
by the Committee, if an optionee’s employment with the Company, any Subsidiary
or any Affiliate terminates by reason of Disability, any Stock Option held by
such optionee shall be immediately exercisable and may thereafter be exercised
during the period ending on the expiration of the stated term of such Stock
Option.

 

(h)           Termination by Reason of Retirement.  Unless otherwise determined
by the Committee, if an optionee’s employment with the Company, any Subsidiary
or any Affiliate terminates by reason of (i) Normal Retirement, any Stock Option
held by such optionee shall become immediately exercisable and shall expire at
the end of the stated term of such Stock Option, or (ii) Early Retirement, any
Stock Option held by such optionee shall terminate three years from the date of
such Early Retirement or upon the expiration of the stated term of the Stock
Option, whichever is earlier.  In the event of Early Retirement, there shall be
no acceleration of vesting of the Stock Option, unless otherwise determined by
the Committee at or after grant, and such Stock Option may only be exercised to
the extent it is or has become exercisable prior to termination of the Stock
Option.

 

(i)            Termination for Cause.  If the optionee’s employment with the
Company, any Subsidiary or any Affiliate is terminated for Cause, any Stock
Option held by such optionee shall immediately be terminated upon the giving of
notice of termination of employment.

 

(j)            Other Termination.  Unless otherwise determined by the Committee,
if the optionee’s employment with the Company, any Subsidiary or any Affiliate
is (i) involuntarily terminated by the optionee’s employer without Cause, any
Stock Option held by such optionee shall terminate three months from the date of
termination of employment or upon the expiration of the stated term of the Stock
Option, whichever is earlier, or (ii) voluntarily terminated for any reason, any
Stock Option held by such optionee shall terminate one month from the date of
termination of employment or upon the expiration of the stated term of the Stock
Option, whichever is earlier.  In either event, there shall be no acceleration
of vesting of the Stock Option unless otherwise determined by the Committee and
such Stock Option may only be exercised to the extent it is or has become
exercisable prior to termination of the Stock Option.

 

(k)           Termination upon Change of Control.  Notwithstanding the
provisions of Section 5(j), but subject to Section 11, if the optionee’s
employment with the Company, any Subsidiary or any Affiliate is involuntarily
terminated by the optionee’s employer without Cause by reason of, or within
three months after, a Change of Control, any Stock Option held by such optionee
shall terminate six months and one day after such Change of Control.

 

10

--------------------------------------------------------------------------------


 

(l)            For purposes of the Plan, all references to termination of
employment shall be construed to mean termination of all service relationships
with the Company and its Subsidiaries and Affiliates, including employees,
independent contractors or consultants; provided, however, that nothing in the
Plan shall be construed to create or continue a common law employment
relationship with any individual characterized by the Company, a Subsidiary or
an Affiliate as an independent contractor or consultant.  For purposes of
clarity, if a common law employee ceases to perform services for the Company,
its Subsidiaries or their Affiliates as a common law employee but continues to
perform services for the Company, its Subsidiaries or their Affiliates as a
consultant or independent contractor, then the transition from employee to
consultant or independent contractor will not be deemed to be a termination of
employment of the individual for purposes of the Plan; provided, however, that
nothing in the Plan shall be construed to create or continue a common law
employment relationship with any individual characterized by the Company, a
Subsidiary or an Affiliate as an independent contractor or consultant.

 

(m)          The Committee, in its discretion, may include in any Stock Option
Award Agreement, a “stock option restoration program” (“SORP”) provision. Such
provision shall provide, without limitation, that, if payment on exercise of a
Stock Option is made in the form of Shares, and the exercise occurs on the
Annual SORP Exercise Date, an additional Stock Option to purchase Shares (a
“SORP Option”) will automatically be granted to the optionee effective as of the
Annual SORP Exercise Date.  A SORP Option shall (i) have an exercise price equal
to 100% of the Fair Market Value of the Shares on the Annual SORP Exercise Date,
(ii) have a term equal to that of the originally exercised Stock Option giving
rise to the SORP Option, not to exceed a maximum term of 10 years and two days
from the issuance date of the SORP Option (subject to any forfeiture provision
or shorter limitation on exercise required under the Plan), (iii) have an
initial vesting date no earlier than six months after the date of its issuance,
and (iv) cover a number of Shares equal to the number of Shares used to pay the
exercise price of the originally exercised Stock Option, plus the number of
Shares (if any) withheld or sold to cover income and employment taxes (plus any
selling commissions) with respect to such original exercise.  “Annual SORP
Exercise Date” shall mean August 1, or if August 1 is not a Business Day,
“Annual SORP Exercise Date” shall mean the next succeeding Business Day.
Notwithstanding the foregoing, the Committee may delay the Annual SORP Exercise
Date to the extent it determines necessary to comply with regulatory or
administrative requirements.

 

SECTION 6.        Director Stock Options and Director Restricted Stock.

 

(a)           Awards.  For each calendar year, either (i) Director Stock
Options, or (ii) an award of Shares of Director Restricted Stock shall be
automatically granted to each Outside Director on the first Business Day of each
calendar year, such number of Director Stock Options or Shares as the Board in
its sole discretion determines.  The determination as to whether an award is
made pursuant to clause (i) or (ii) of this Section 6(a) shall be made in the
sole discretion of the Board.  The exercise price per Share of any Director
Stock Option granted pursuant to this Section 6(a) shall be 100% of the Fair
Market Value per Share on the date of grant.  Subject to Sections 6(d) and 11,

 

11

--------------------------------------------------------------------------------


 

(A) Director Stock Options granted pursuant to this Section 6(a) shall become
exercisable six months from the date of grant for a term of ten years and two
days from the date of grant, and (B) the price, if any, to be paid, and the time
or times within which Director Restricted Stock may be subject to forfeiture, or
may be nontransferable, will be determined by the Board in its sole discretion. 
Except to the extent otherwise provided in this Section 6 and Section 11, all
terms and conditions of Director Stock Option and Director Restricted Stock
awards shall be established by the Board in its sole discretion including,
without limitation, the nontransferability thereof and the time or times within
which such Restricted Stock may be subject to forfeiture.  Director Restricted
Stock shall be subject to the provisions of Sections 8(b) and 8(c).

 

(b)           Exercise of Director Stock Options.  Any Director Stock Option, or
portion thereof, granted pursuant to the Plan may be exercised in whole or in
part only with respect to whole Shares.  Director Stock Options may be exercised
in whole or in part at any time during the exercise period by giving written
notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the exercise price, in cash, by
check or such other instrument as may be acceptable to the Committee (including
instruments providing for “cashless exercise”).  As determined by the Committee,
in its sole discretion, payment in full or in part may also be made in the form
of unrestricted Shares already owned by the optionee (based on the Fair Market
Value of the Shares on the date the Director Stock Option is exercised).  An
optionee shall have rights to dividends and other stockholder rights with
respect to Shares subject to a Director Stock Option only after the optionee has
given written notice of exercise and has paid in full for such Shares.

 

(c)           Transferability.  No Director Stock Option shall be transferable
by the optionee other than by will or by the laws of descent and distribution,
and all Director Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee; provided, however, that the Committee may (but
need not) permit other transfers where the Committee concludes, in its sole
discretion, that such transferability (i) does not result in accelerated
taxation, and (ii) is otherwise appropriate and desirable, taking into account
any factors considered relevant by the Committee, including, without limitation,
any state or Federal securities laws applicable to transferable options.

 

(d)           Termination of Service.  Upon an optionee’s termination of status
as an Outside Director for any reason, any Director Stock Options held by such
optionee shall become immediately exercisable and may thereafter be exercised
during the period ending on the expiration of the stated term of such Director
Stock Option or, upon such optionee’s death, during the period ending on the
first anniversary thereof.  Notwithstanding the foregoing sentence, but subject
to Section 11, if the optionee’s status as an Outside Director terminates by
reason of or within three months after a Change of Control, each Director Stock
Option held by such optionee shall terminate upon the latest of (i) six months
and one day after the Change in Control, or (ii) the expiration of the stated
term of such Director Stock Option.  Upon the termination of an awardee’s status
as an Outside Director by reason of death or Disability, all restrictions,
including restrictions regarding forfeiture and nontransferability, placed upon
any Director Restricted Stock held by such awardee shall immediately lapse and
such shares shall be

 

12

--------------------------------------------------------------------------------


 

deemed fully vested and nonforfeitable.  Upon the termination of an awardee’s
status as an Outside Director for any reason other than death or Disability, all
Shares of Director Restricted Stock granted pursuant to this Section 6 still
subject to restriction shall be forfeited by such Outside Director, and the
Outside Director shall only receive the amount, if any, paid by the Outside
Director for such forfeited Director Restricted Stock.

 

SECTION 7.        Stock Appreciation Rights.

 

(a)           Grant and Exercise.  Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan either
at or after the time of the grant of such Stock Option.

 

A Stock Appreciation Right, or applicable portion thereof, granted with respect
to a given Stock Option shall terminate and no longer be  exercisable  upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Committee at the time of grant, a Stock Appreciation
Right granted with respect to less than the full number of Shares covered by a
related Stock Option shall only be reduced if and to the extent that the number
of Shares covered by the exercise or termination of the related Stock Option
exceeds the number of Shares not covered by the Stock Appreciation Right.

 

A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 7(b), by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the optionee shall be entitled to
receive an amount determined in the manner prescribed in Section 7(b).  Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

(b)           Terms and Conditions.  Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:

 

(i)            Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the related Stock Options shall be exercisable
in accordance with the provisions of Section 5 and this Section 7; provided,
however, that any Stock Appreciation Right granted subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
the term of the Stock Appreciation Right, except that this additional limitation
shall not apply in the event of death or Disability of the optionee prior to the
expiration of the six-month period.

 

(ii)           Upon the exercise of a Stock Appreciation Right, an optionee
shall be entitled to receive up to, but not more than, an amount in cash or
Shares equal in value to the excess of the Fair Market Value of one Share over
the exercise price per Share specified in the related Stock Option Award
Agreement multiplied by the number of Shares with respect to which the Stock
Appreciation Right shall

 

13

--------------------------------------------------------------------------------


 

have been exercised, with the Committee having the right to determine the form
of payment.

 

(iii)          Stock Appreciation Rights shall be transferable only when and to
the extent that the underlying Stock Option would be transferable under
Section 5(e) of the Plan.

 

(iv)          Upon the exercise of a Stock Appreciation Right, the related Stock
Option or part thereof shall be deemed to have been exercised for the purpose of
the limitation set forth in Section 3 on the number of Shares to be issued under
the Plan.

 

(v)           In its sole discretion, the Committee may provide, at the time of
grant of a Stock Appreciation Right, that such Stock Appreciation Right can be
exercised only in the event of a Change of Control and that upon such event, the
amount to be paid upon the exercise of a Stock Appreciation Right shall be based
on the Change of Control Price.

 

SECTION 8.        Restricted Stock.

 

(a)           Administration.  Shares of Restricted Stock may be granted either
alone or in addition to other awards granted under the Plan.  Any Restricted
Stock award granted under the Plan shall be in such form as the Committee may
from time to time approve, and the provisions thereof need not be the same with
respect to each awardee.  The Committee shall determine the consultants,
officers, and key employees of the Company and its Subsidiaries and Affiliates
to whom, and the time or times at which, Restricted Stock will be awarded; the
number of Shares of Restricted Stock to be awarded to any awardee; the price, if
any, to be paid by the awardee; the time or times within which such awards may
be subject to forfeiture and nontransferability; and all other terms and
conditions of the awards (subject to this Section 8 and Section 11). The
Committee may also condition the grant and/or vesting of Restricted Stock upon
the attainment of one or more specified performance goals, or such other
criteria as the Committee may determine, in its sole discretion.

 

(b)           Restrictions and Conditions.  Shares of Restricted Stock awarded
shall be subject to the following restrictions and conditions:

 

(i)            Subject to the provisions of the Plan and the applicable Award
Agreement, during such period as may be set by the Committee commencing on the
grant date, Restricted Stock awarded pursuant to the Plan shall not be sold,
assigned, transferred, pledged or otherwise encumbered.  The Committee may, in
its sole discretion, provide for the lapse of such restrictions in installments
and may accelerate or waive such restrictions in whole or in part, before or
after the awardee’s termination of employment, based on performance and/or such
other factors as the Committee may determine, in its sole discretion.

 

(ii)           Except as provided in clause (i) above, the awardee shall have,
with respect to the Shares of Restricted Stock, all of the rights of a
stockholder of

 

14

--------------------------------------------------------------------------------


 

the Company, including the right to receive any dividends. Dividends paid in
stock of the Company or stock received in connection with a stock split with
respect to Restricted Stock shall be subject to the same restrictions as on such
Restricted Stock.  Certificates, if issued, for unrestricted Shares, shall be
delivered to the awardee promptly after, and only after, the period of
forfeiture shall expire without forfeiture with respect to such Shares of
Restricted Stock.

 

(c)           Book-Entry Accounts; Certificates for Restricted Stock.  An
account for each awardee shall be opened with the Company’s transfer agent or
such other administrator designated by the Committee for the deposit of the
Shares of Restricted Stock subject to the award, or, in the sole discretion of
the Committee, each awardee may be issued a stock certificate registered in the
name of the awardee evidencing such Shares of Restricted Stock. The Committee
shall specify that any such certificate bear a legend, as provided in
 clause (i)  below, and/or be held in custody by the Company, as provided in
 clause (ii)  below.

 

(i)            Any certificate evidencing Restricted Stock shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as Amended and
Restated (the “Plan”) and a Restricted Stock Award Agreement entered into
between the registered owner and Waddell & Reed Financial, Inc. (the
“Agreement”).  Copies of the Plan and Agreement are on file in the offices of
Waddell & Reed Financial, Inc., 6300 Lamar Avenue, Overland Park, Kansas 66202.”

 

(ii)           The Committee shall require that stock certificates evidencing
such Restricted Stock be held in custody by the Company or the transfer agent or
such other administrator designated by the Committee until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the awardee shall have delivered to the Company a stock power, endorsed
in blank, relating to the Shares covered by such award.

 

(d)           Termination.  Subject to the provisions of the Award Agreement and
this Section 8, upon termination of employment by reason of death or Disability,
the restrictions upon any Restricted Stock granted pursuant to Section 8(a) held
by the awardee shall immediately lapse and such shares shall become fully vested
and nonforfeitable.  Upon termination of employment for any reason other than
death or Disability, all Shares of Restricted Stock granted pursuant to
Section 8(a) still subject to restriction shall be forfeited by the awardee, and
the awardee shall only receive the amount, if any, paid by the awardee for such
forfeited Restricted Stock.

 

15

--------------------------------------------------------------------------------


 

SECTION 9.        Deferred Stock Awards.

 

(a)           Administration.  Deferred Stock may be granted either alone or in
addition to other awards granted under the Plan.  Any Deferred Stock granted
under the Plan shall be in such form as the Committee may from time to time
approve, and the provisions thereof need not be the same with respect to each
awardee.  The Committee shall determine the consultants, officers and key
employees of the Company, its Subsidiaries or Affiliates to whom, and the time
or times at which, Deferred Stock shall be awarded; the number of Shares of
Deferred Stock to be awarded to any awardee; the Deferral Period during which,
and the conditions under which, receipt of the Shares will be deferred; and all
other terms and conditions of the award (subject to this Section 9 and
Section 11).  The Committee may also condition the grant and/or vesting of
Deferred Stock upon the attainment of specified performance goals, or such other
criteria as the Committee shall determine, in its sole discretion.

 

(b)           Terms and Conditions.  Shares of Deferred Stock awarded pursuant
to this Section 9 shall be subject to the following terms and conditions:

 

(i)            Subject to the provisions of the Plan and the applicable Award
Agreement, during the Deferral Period, Deferred Stock awarded pursuant to the
Plan may not be sold, assigned, transferred, pledged or otherwise encumbered. 
At the expiration of the Deferral Period, stock certificates shall be delivered
to the awardee, or his legal representative, in a number equal to the Shares
covered by the Deferred Stock award.

 

(ii)           At the time of the award, the Committee may, in its sole
discretion, determine that amounts equal to any dividends declared during the
Deferral Period with respect to the number of Shares covered by a Deferred Stock
award will be paid to the awardee currently, deferred and deemed to be
reinvested, or that such awardee has no rights with respect thereto.

 

(iii)          Subject to the provisions of the applicable Award Agreement and
this Section 9, upon termination of employment for any reason during the
Deferral Period, the Deferred Stock held by such awardee shall be forfeited by
the awardee.

 

(iv)          Based on performance and/or such other criteria as the Committee
may determine, the Committee may, at or after grant (including after the
awardee’s termination of employment), accelerate the vesting of all or any part
of any Deferred Stock award and/or waive the deferral limitations for all or any
part of such award.

 

SECTION 10.                      Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan, but no such amendment,
alteration, or discontinuation shall be made which would impair the right of an
optionee or awardee under a Stock Option, Director Stock Option, Stock
Appreciation Right, Restricted Stock, Director

 

16

--------------------------------------------------------------------------------


 

Restricted Stock or Deferred Stock award granted prior thereto, without the
optionee’s or awardee’s consent.

 

Amendments may be made without stockholder approval except as required to
satisfy Sections 162(m) of the Code, stock exchange listing requirements, or
other applicable law or regulatory requirements.

 

The Committee may amend the terms of any Stock Option, Stock Appreciation Right,
Restricted Stock or Deferred Stock award granted, and the Board may amend the
terms of any Director Stock Option or Director Restricted Stock award,
prospectively or retroactively, but no such amendment shall be made which would
impair the rights of an optionee or awardee without the optionee’s or awardee’s
consent.  Notwithstanding the foregoing, a Repricing (as defined below) is
prohibited without prior stockholder approval.  For purposes of the Plan,
“Repricing” means any of the following or any other action that has the same
purpose and effect: (a) lowering the exercise price of an outstanding Stock
Option, Stock Appreciation Right, or Director Stock Option after it is granted
or (b) canceling an outstanding Stock Option, Stock Appreciation Right, or
Director Stock Option at a time when its exercise or purchase price exceeds the
then Fair Market Value of the Shares underlying such outstanding award, in
exchange for another award or a cash payment, unless the cancellation and
exchange occurs in connection with a merger, amalgamation, consolidation, sale
of substantially all the Company’s assets, acquisition, spin-off or other
similar corporate transaction.

 

SECTION 11.                      Change of Control.

 

The following acceleration and valuation provisions shall apply in the event of
a Change of Control:

 

(a)           In the event of a Change of Control, unless otherwise determined
by the Committee in writing at or after grant, but prior to the occurrence of
such Change of Control:

 

(i)            any Stock Appreciation Rights, Stock Options and Director Stock
Options awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested;

 

(ii)           the restrictions and deferral limitations applicable to any
Restricted Stock, Director Restricted Stock and Deferred Stock awards under the
Plan shall lapse and such Shares and awards shall be deemed fully vested and
nonforfeitable; and

 

(iii)          the value of all outstanding Stock Option, Director Stock Option,
Stock Appreciation Right, Restricted Stock, Director Restricted Stock and
Deferred Stock awards, shall, to the extent determined by the Committee at or
after grant, be settled on the basis of the Change of Control Price as of the
date the Change of Control occurs, or such other date as the Committee may
determine prior to the Change of Control. In the sole discretion of the
Committee, such settlements may be made in cash, stock or other property, or any
combination

 

17

--------------------------------------------------------------------------------


 

thereof; provided, however, to the extent any such settlement is made in Shares,
such Shares will be deemed to have been distributed under the Plan.

 

(b)           A “Change of Control” means the occurrence of any of the
following:

 

(i)            when any “person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company or a Subsidiary or any Company
employee benefit plan), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities;

 

(ii)           the effective date of any transaction or event relating to the
Company required to be described pursuant to the requirements of Item 6(e) of
Schedule 14A of the Exchange Act;

 

(iii)          when, during any period of two consecutive years during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board cease, for any reason other than death, to constitute at
least a majority thereof, unless each director who was not a director at the
beginning of such period was elected by, or on the recommendation of, at least
two-thirds of the directors at the beginning of such period; or

 

(iv)          the effective date of a transaction requiring stockholder approval
for the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.

 

(c)           “Change of Control Price” means the highest price per Share paid
in any transaction reported on the New York Stock Exchange or other national
securities exchange or over-the-counter market on which the Shares are then
traded, or paid or offered in any transaction related to a Change of Control at
any time during the preceding 60-day period as determined by the Committee,
except that in the case of Director Stock Options and Director Restricted Stock,
the 60-day period shall be the period immediately prior to a Change of Control.

 

SECTION 12.                      General Provisions.

 

(a)           All certificates for Shares delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Shares are then listed, and any
applicable Federal or state securities law, and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
thereto.

 

(b)           Nothing set forth in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required.  The adoption of the Plan shall not
confer upon any employee or director of the Company, any Subsidiary or any
Affiliate, any right to continued

 

18

--------------------------------------------------------------------------------


 

employment (or, in the case of a director, continued retention as a director)
with the Company, a Subsidiary or an Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company, a Subsidiary or an Affiliate
to terminate the employment of any of its employees at any time.

 

(c)           Each participant shall, no later than the date as of which the
value of an award first becomes includible in the gross income of the
participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee, in its sole discretion, regarding
payment of, any Federal, FICA, state, or local taxes of any kind required by law
to be withheld with respect to such award.  The obligations of the Company under
the Plan shall be conditional on such payment or arrangements.  The Committee
may permit participants to elect to satisfy their Federal, and where applicable,
FICA, state and local tax withholding obligations with respect to all awards,
other than Stock Options which have related Stock Appreciation Rights, by the
reduction, in an amount necessary to pay all such withholding tax obligations,
of the number of Shares or amount of cash otherwise issuable or payable to such
participants with respect to an award. The Company and, where applicable, its
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes owed hereunder by a participant from any payment
of any kind otherwise due to such participant.

 

(d)           At the time of grant or purchase, the Committee may provide, in
connection with any grant or purchase made under the Plan, that the Shares
received as a result of such grant or purchase shall be subject to a right of
first refusal, pursuant to which the participant shall be required to offer to
the Company any Shares that the participant wishes to sell, with the price being
the then Fair Market Value of the Shares, subject to the provisions of
Section 11 and to such other terms and conditions as the Committee may specify
at the time of grant.

 

(e)           No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company with respect to any such action, determination or interpretation.

 

(f)            The Plan is not intended to be a “non-qualified deferred
compensation plan” under Section 409A of the Code and shall not be construed or
administered accordingly.  If any term or provision contained herein would
otherwise cause the Plan to be characterized as a “nonqualified deferred
compensation plan” under Section 409A of the Code, then, without further action
by the Company, such term or provision shall automatically be modified to the
extent necessary to avoid such characterization.

 

SECTION 13.                                                                 
Effective Date of Plan.

 

The Plan became effective on March 3, 1998, the date it was originally approved
by a majority vote of the Company’s stockholders.

 

19

--------------------------------------------------------------------------------
